 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                    No. 2:18-cv-2653 CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    USCIS, et al.,
15                       Defendants.
16

17           Plaintiff, in the custody of the United States Immigration and Customs Enforcement, has

18   filed a civil rights action pursuant to 42 U.S.C. § 1983 together with a request for leave to proceed

19   in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has not, however, filed his application

20   for leave to proceed in forma pauperis on the form used by this district. Accordingly, plaintiff’s

21   application will be dismissed and plaintiff will be provided the opportunity to submit the

22   application on the appropriate form. Plaintiff is cautioned that he must also provide a certified

23   copy of his prison trust account statement for the six-month period immediately preceding the

24   filing of his complaint.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

27   prejudice;

28   /////
                                                       1
 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner; and

 3          3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 4   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

 5   in a recommendation that this action be dismissed without prejudice.

 6   Dated: October 11, 2018
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     mehm2653.3d
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
